Citation Nr: 0323772	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-47 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On August 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  After completing the development 
requested above, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an orthopedic/neurologic 
examination for purposes of assessing the 
current severity of his service-connected 
low back disorder.  Send the claims 
folder to the examiner(s) for review.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted. The rationale for all opinions 
should be explained in detail.  The 
orthopedic/neurologic examiner(s) should 
determine the correct diagnosis(es) and 
indicate whether there is any evidence of 
vertebral fracture or residuals thereof.  
The examiner should note whether the 
veteran has cord involvement, is 
bedridden, or requires the use of long 
leg braces.  Additionally, the examiner 
should indicate whether the veteran 
experiences residuals of a vertebral 
fracture without cord involvement, and if 
he has abnormal mobility requiring the 
use of a brace.  The examiner should also 
indicate whether the veteran has definite 
limited motion, muscle spasm, or 
demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a (Diagnostic Code 
5285) (2001).  The examiner should also 
indicate whether the lumbar spine is 
ankylosed, and if so, whether it is 
ankylosed in a favorable or unfavorable 
position.  The examiner should also 
indicate whether the veteran has marked 
deformity and involvement of major joints 
(Marie-Strumpell type) or without other 
joint involvement (Bechterew type).  38 
C.F.R. § 4.71a (Diagnostic Codes 5286 and 
5289) (2001).  The examiner should also 
determine if the veteran has 
intervertebral disc syndrome of the low 
back.  If the veteran's diagnoses include 
intervertebral disc syndrome, or 
residuals thereof, the neurologic 
examiner should provide findings 
applicable to the pertinent rating 
criteria, including a discussion of the 
frequency of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent muscle 
jerk, or other neurological findings 
appropriate to the site of the disease 
disc.  In addition, the examiner should 
comment on the frequency of any attacks, 
and whether the veteran's disability is 
postoperative, cured, mild, moderate, 
severe, or pronounced.  38 C.F.R. § 4.72a 
(Diagnostic Code 5293).  Functional 
losses due to pain, weakness, etc., 
should be equated to these criteria.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





